STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 5, 2015
               Plaintiff-Appellee,

v                                                                  No. 323007
                                                                   Macomb Circuit Court
CRAIG LAMONT YOUNG, JR.,                                           LC No. 2013-004351-FC

               Defendant-Appellant.


Before: SAWYER, P.J., and K. F. KELLY and FORT HOOD, JJ.

PER CURIAM.

        Defendant was convicted by a jury of assault with intent to do great bodily harm less than
murder, MCL 750.84, and possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b. He was sentenced to 1 to 10 years’ imprisonment for the assault with
intent to do great bodily harm conviction and two years’ imprisonment for the felony-firearm
conviction. Defendant appeals as of right. We affirm.

      Defendant argues that the prosecution failed to present sufficient evidence to prove
beyond a reasonable doubt that defendant did not act in self-defense. We disagree.

       Challenges to the sufficiency of the evidence are reviewed de novo to “determine
whether any rational trier of fact could have found that the essential elements of the crime were
proven beyond a reasonable doubt.” People v Russell, 297 Mich App 707, 721; 825 NW2d 623
(2012) (citation omitted). “This Court reviews the evidence in the light most favorable to the
prosecution.” Id. This Court should not interfere with the jury’s determinations regarding the
weight of the evidence or credibility of witnesses. People v Bennett, 290 Mich App 465, 472;
802 NW2d 627 (2010).

        With the enactment of the Self-Defense Act (SDA), MCL 780.971 et seq., the Michigan
Legislature codified the circumstances in which a person not engaged in the commission of a
crime may use deadly force in self-defense without having the duty to retreat. People v Dupree,
486 Mich 693, 708; 788 NW2d 399 (2010). Pursuant to MCL 780.972(1)(a), deadly force may
be used when “[t]he individual honestly and reasonably believes that the use of deadly force is
necessary to prevent the imminent death of or imminent great bodily harm to himself or herself
or to another individual.” When a defendant introduces evidence of self-defense “from which a
jury could conclude that the elements necessary to establish a prima facie defense of self-defense


                                               -1-
exist,” the prosecution must prove beyond a reasonable doubt that the defendant did not act in
self-defense. Dupree, 486 Mich at 709-710.

        We conclude that the prosecution presented sufficient evidence to disprove defendant’s
claim of self-defense. Defendant’s cousin, Christopher Webb, testified in support of defendant’s
claim of self-defense. Webb testified that he and defendant were in a motel parking lot when the
victim left his motel room wearing a hooded sweatshirt with his right hand in his pocket. Webb
stated that he felt threatened, and when the victim reached for a chrome object in his pocket,
defendant shot at the victim. Webb was unable to identify the chrome object as a gun. In
contrast to Webb’s testimony, no weapon was found on the victim or in his motel room. Further,
the victim testified that after he left his motel room, defendant shot at him without provocation.
Based on the victim’s testimony, supported by the fact that no firearm was found on the victim or
in his room and Webb’s inability to confirm that the victim had a firearm, we conclude that there
was sufficient evidence presented to rebut defendant’s self-defense claim. While Webb’s
testimony contradicted the prosecution’s theory, determinations regarding the weight of the
evidence or credibility of witnesses are reserved for the jury. Bennett, 290 Mich App at 472.
Accordingly, the prosecution submitted sufficient evidence for a rational jury to find that
defendant did not act in self-defense.

       Affirmed.

                                                            /s/ David H. Sawyer
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Karen M. Fort Hood




                                               -2-